Exhibit 10.72

 

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE

 

United Natural Foods, Inc., a Delaware corporation (the “Company”) and Carl Koch
(“Mr. Koch”) hereby agree as follows:

 

1.                                       The Company and Mr. Koch hereby agree
that, Mr. Koch’s service with the Company as (i) an employee and officer of the
Company and (ii) an employee, officer or director of any subsidiaries of the
Company, shall terminate effective September 17, 2010 (the “Separation Date”).

 

2.                                       On the later of the Separation Date or
the expiration of the Revocation Period (as hereinafter defined), the Company
will pay Mr. Koch for any unused vacation time (as reflected in the Company’s
records) earned by him through the Separation Date. Beginning with the later of
the Separation Date or the expiration of the Revocation Period (as hereinafter
defined):

 

a. The Company shall continue Mr. Koch’s base salary and medical benefits as in
effect as of the Separation Date for a period of one (1) year from the
Separation Date, subject to applicable withholdings and deductions; provided,
however that the Company shall make no base salary payments under this
Section 2(a) until six months and one day after the Separation Date, at which
point the Company shall pay Mr. Koch 75% of all accrued and unpaid base salary
payments (less applicable withholdings and deductions) .  The remaining 25% of
all accrued and unpaid base salary payments will be paid in equal bi-weekly
payments (less applicable withholdings and deductions), to end on September 16,
2011 or when the entire remaining 25% (less applicable withholdings and
deductions) is fully paid, which ever comes first.

 

b. After the expiration of the above-referenced one-year period, the Company
shall respect Mr. Koch’s rights (and his dependents’ rights), if any, to
continued medical coverage at his own expense under the Consolidated Omnibus
Budget Reconciliation Act.

 

3.                                       a. As of the Separation Date, Mr. Koch
shall no longer be eligible to receive disability benefits, Company paid life
insurance or to participate in the Company’s 401(k) Plan or any other benefit
plan of the Company or any of its subsidiaries.  The Company will promptly
notify Mr. Koch in writing concerning his options with regard to his
401(k) account.

 

b. Mr. Koch may at any time exercise his rights under the Company’s Employee
Stock Ownership Plan (“ESOP”) to effect the distribution and sale, if he so
elects, of shares of the Company’s Common Stock allocated to him, in accordance
with the provisions of the ESOP.

 

4.                                       a.  In consideration of the foregoing,
which Mr. Koch acknowledges includes compensation, benefits and other rights to
which he is not otherwise entitled, Mr. Koch hereby knowingly and voluntarily
releases and forever discharges the Company, its present and former directors,
officers, employees, agents, subsidiaries, affiliates and shareholders, and its
and their successors and assigns (collectively, the “Released Parties”), from
any and all liabilities, causes of action, debts, claims and demands (including
without limitation claims and demands for monetary payment) both in law and in
equity, known or unknown, fixed or contingent, which he may have or claim to
have against the Released Parties, including any liabilities, causes of action,
debts, claims or demands based upon or in any way related to: (i) his employment
(as an officer, director or employee) by or with the Company and any subsidiary
thereof, (ii) any rights or entitlements related thereto or (iii) termination of
such employment by the Company, and hereby covenants not to file a lawsuit or
charge to assert such claims.  This includes but is not limited to claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
1981, all claims

 

--------------------------------------------------------------------------------


 

of discrimination based on age, as provided under the Age Discrimination in
Employment Act of 1967, as amended, or the Older Workers’-Benefit-Protection
Act, all claims under the Employee Retirement Income Security Act (ERISA), all
claims under the Family and Medical Leave Act (FMLA), all claims of employment
discrimination under the Americans with Disabilities Act (ADA), as well as
claims under any other applicable federal, state or local laws concerning
Mr. Koch’s employment.

 

b. Mr. Koch understands that various State and Federal laws prohibit employment
discrimination based on age, sex, race, color, national origin, religion,
handicap or veteran status.  These laws are enforced through the Equal
Employment Opportunity Commission (EEOC), Department of Labor and State Human
Rights Agencies.  Mr. Koch acknowledges that he has been advised by the Company
to discuss this Agreement with his attorney and has been encouraged to take this
Agreement home for up to twenty-one (21) days so that he can thoroughly review
it and understand the effect of this Agreement before acting on it.

 

5.                                       a. Mr. Koch acknowledges and agrees
that all payments and benefits payable to him under this Agreement (other than
earned wages and payment for accrued and unpaid vacation) are contingent upon:
(i) his continued compliance with the provisions of this Agreement and (ii) his
agreement to make himself available, upon reasonable notice, for any third party
claims, investigations, litigation or similar proceedings to answer any
questions relating to his employment or actions as an employee, officer or
director of the Company, including without limitation attendance at any
deposition or similar proceeding, provided however that the Company will
reimburse Mr. Koch for all reasonable out of pocket expenses incurred, including
but not limited to travel, lodging, meals, legal representation (with prior
approval), and loss of pay, to the extent all such requests for reimbursement
are accompanied by payment receipts or other verifiable documentation.

 

b. Mr. Koch further acknowledges and agrees that the availability of such
payments and benefits provided by this Agreement is sufficient consideration for
the release set forth in paragraph 4(a) and the amendment to his non-competition
and non-solicitation obligations set forth below in paragraph 5(c) and
termination of such payments and benefits due to his non-compliance with the
terms of this Agreement shall not affect the release set forth in Paragraph
4(a).

 

c. Mr. Koch further agrees that for a period from the date hereof until the date
that is one year following the Separation Date, he shall not, whether directly
or indirectly, alone or in conjunction with another party, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:  (i) interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company or its affiliates with any person who is an
employee, customer, vendor, product or services supplier, independent
contractor, or business agent or partner of the Company or any of its
affiliates; (ii) contact any employee of the Company or its affiliates for the
purpose of discussing or suggesting that such employee resign from employment
with the Company or its affiliates for the purpose of becoming employed
elsewhere or provide information about individual employees of the Company or
its affiliates or personnel policies or procedures of the Company or its
affiliates to any person or entity, including any individual, agency or company
engaged in the business of recruiting employees, executives or officers;
(iii) recruit or hire, or attempt to recruit or hire, any person who is an
employee of the Company or any of its affiliates, or was an employee of the
Company or any of its affiliates within the prior six months; (iv) disclose to
or release any Company Trade secrets, proprietary or confidential information or
data to any unauthorized person or entity; or (v) own, manage, advise, operate,
join, control, be employed by, consult with or participate in the ownership,
management,

 

2

--------------------------------------------------------------------------------


 

advisement, operation or control of, or be connected with as a stockholder,
partner, officer, manager, employee, or consultant, any Competing or Related
Business; provided, however, that “beneficial ownership,” either individually or
as a member of a “group” as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, of
not more than two percent (2%) of the voting stock of any publicly held
corporation, shall not be a violation of this Agreement.  For purposes of the
foregoing, the term “Competing and Related Business” shall mean any business,
individual, company, partnership, firm, corporation or other entity that
(A) engages in any business engaged in by the Company on the Separation Date, or
any date during the term of Mr. Koch’s employment with the Company; or (B) is a
customer of the Company or any of its affiliates on the Separation Date as well
as the twelve (12) months preceding Separation Date, including, but not limited
to, the following entities and their affiliates: Kehe Food Distributors, Inc.,
Royal Wessanen NV, Perkins, Inc., Nature’s Best Food Co., Ltd., Steiner
Foods, Inc., DPI Specialty Foods Inc., Haddon House Food Products, Inc.,
Davidson Food Equipment and Supplies Ltd., Whole Foods Market, Inc., National
Cooperative Grocers Association, Ahold and Wegmans Food Market, Inc.

 

6.                                       Mr. Koch shall at no time make any
derogatory or disparaging comments regarding the Company, its business, or its
present or past directors, officers or employees.  The Company shall at no time
make any derogatory or disparaging comments regarding Mr. Koch.  Mr. Koch hereby
waives any and all rights to future employment with the Company. 
Notwithstanding the foregoing, the Company shall be permitted to (a) reasonably
defend itself against any public statement or communication made by Mr. Koch
that disparages the Company, but only if statements made in such defense are not
false statements and (b) provide truthful testimony in any legal proceeding or
process.

 

7.                                       The execution of this Agreement shall
not be construed as an admission of a violation of any statute or law or breach
of any duty or obligation by either the Company or Mr. Koch.

 

8.                                       No party to this Agreement shall cause,
discuss, cooperate or otherwise aid in the preparation of any press release or
other publicity other than filings required by the securities laws, concerning
any other party to this Agreement or the Agreement’s operation without prior
approval of such other party, unless required by law, in which case notice of
such requirement shall be given to the other party.

 

9.                                       The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
and unenforceable provisions were omitted.

 

10.                                 This Agreement is personal to Mr. Koch and
may not be assigned by him.  However, in the event of Mr. Koch’s death, all the
rights of Mr. Koch set forth in this Agreement shall accrue to his spouse, if
she is living; otherwise, to his heirs.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.

 

11.                                 This Agreement is made pursuant to and shall
be governed by the laws of the State of Rhode Island, without regard to its
rules regarding conflict of laws.  The parties agree that the courts of the
State of Rhode Island, and the Federal Courts located therein, shall have
exclusive jurisdiction over all matters arising from this Agreement.  Mr. Koch
and the Company hereby agree that service of process by certified mail, return
receipt requested, shall be deemed appropriate service of process.

 

12.                                 Except as otherwise expressly indicated,
this Agreement contains the entire understanding

 

3

--------------------------------------------------------------------------------


 

between Mr. Koch and the Company, supersedes all prior agreements, oral or
written, regarding the subject matter hereof, and may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought.  Mr. Koch
acknowledges that he has not relied upon any representation or statement,
written or oral, not set forth in this Agreement.

 

13.                                 Mr. Koch may revoke this Agreement at any
time during the seven-day period following the date of his signature below (the
“Revocation Period”) by delivering written notice of his revocation to the
Company’s attention at 313 Iron Horse Way, Providence, Rhode Island 02908;
Attention: Tom Dziki.  This Agreement shall become effective upon the expiration
of the Revocation Period.  In the event that Mr. Koch revokes this Agreement
prior to the expiration of the Revocation Period, he shall not be entitled to
any of the benefits provided in this Agreement, including but not limited to,
payment of the amounts set forth in Section 2(b).

 

[signature lines appear on the next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth below.

 

 

United Natural Foods, Inc.

 

 

 

 

 

By:

/s/ Thomas A. Dziki

 

Witness:

/s/ Kristie McCann Passalacqua

 

Thomas A. Dziki

 

Print Name:

Kristie McCann Passalacqua

 

 

 

 

 

 

 

 

 

 

Date:

September 17, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carl Koch III

 

Witness:

/s/ Meredith A. Koch

 

Carl Koch III

 

Print Name:

Meredith A. Koch

 

 

 

 

 

 

 

 

 

 

Date:

September 23, 2010

 

 

 

 

5

--------------------------------------------------------------------------------